Citation Nr: 1108603	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as sinusitis.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable evaluation for chronic pharyngitis, tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2009, this case was remanded for procedural and evidentiary considerations.  

The issue of entitlement to service connection for allergic rhinitis, claimed as sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for VA benefits purposes. 

2.  The Veteran's hypertension was not manifested in service or for many years thereafter, and is not shown by competent evidence to be related to any in-service disease, event, or injury. 

3.  The Veteran's chronic pharyngitis, tonsillectomy is manifested by complaints of recurrent sore throat and increased phlegm.  Pharynx examination has been completely normal.


CONCLUSIONS OF LAW

1.  Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for a compensable rating for chronic pharyngitis, tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6516 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The U.S. Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the U.S. Supreme Court rejected the reasoning of the Federal Circuit, in part, because it found that the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the U.S. Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit Court held that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's daily 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2007, prior to the initial RO decision that denied the claims in June 2007.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO, and was generally advised of the bases for assigning ratings and effective dates.  An even more complete VCAA letter was subsequently provided in March 2010.

Further, in this case, the Veteran was provided with correspondence regarding what was needed to support his claims.  Specifically, the May 2007 VCAA notice letter advised the Veteran that his statements and medical and employment records could be used to substantiate his claims, and the Veteran can reasonably be expected to have understood the applicable diagnostic codes provided in the October 2007 statement of the case, additional VCAA notice letter in March 2010, and January 2011 supplemental statement of the case.  Thus, given the May 2007, October 2007, March 2010, and January 2011 VA correspondence, the Veteran is expected to have understood what was needed to support his claims.

Moreover, the Veteran demonstrated actual knowledge of what was needed to support his increased rating claim as reflected in his statements and correspondence.  Specifically, at the time of his VA examinations in April 2007 and September 2010, while he indicated that his chronic pharyngitis, tonsillectomy did not have any residual effect on his activities of daily living, he noted that he had problems with recurrent sore throat and increased phlegm in the morning.  

In summary, the Board submits that the above statements and evidence demonstrate the Veteran's knowledge of the need to be worse to support his increased rating claim, with particular emphasis on an adverse impact on his employment, and that any notice deficiencies in this matter do not affect the essential fairness of the adjudication.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The Veteran was also afforded multiple VA examinations to support his increased rating claim, and the Veteran has not argued that the most recent VA examination was inadequate for rating purposes.  In addition, while the record does not reflect that the Veteran was ever provided with an examination and opinion regarding his claims for service connection for hyperlipidemia and hypertension, the Board finds that in view of the fact that there were no relevant complaints or findings in service, that the Veteran has not alleged relevant continuing symptoms since service, and that the first finding of high cholesterol was over 20 years after service separation, an examination would not assist in the substantiation of the claims and is therefore not warranted.  See 38 C.F.R. § 3.159(c)(4) (2010).  Significantly, the Veteran has also not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Entitlement to Service Connection for Hyperlipidemia and Hypertension

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When a veteran served 90 days or more during a period of war and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service treatment records do not reflect any elevated blood pressure readings or other relevant complaints, treatment, or diagnoses.

Post-service VA treatment records for the period of October 1969 to July 1983 also do not reflect any elevated blood pressure readings or other relevant complaints, treatment, or diagnoses.

VA treatment records do reflect a diagnosis of hypercholesterolemia beginning in approximately March 1985.  

VA treatment records for the period of July 1999 to February 2007 further reflect that in July 1999, the Veteran's problems included hyperlipidemia.  In May 2000, his blood pressure was 166/88, and in January 2001, it was 159/88.  In May 2001, it was 164/90, and in May 2002 it was 157/90.  In August 2003, it was 173/90.  In September 2003, it was 169/96.  In February 2007, it was noted that the Veteran had a history of hypertension and that he was requesting a refill of his medication.  

A private medical statement from March 2007 reflects that the Veteran had a diagnosis of hypertension and high lipoprotein density (HLD) for which he was currently under treatment.  

Additional VA treatment records for the period of March 2007 to September 2010 reflect continuing diagnoses of hypertension and hyperlipidemia.  

Turning first to the claim for service connection for hyperlipidemia, the Board would like to first point out that high cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); see 38 U.S.C.A. § 1110 (West 2002).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Despite the post-service evidence that reveals a diagnosis of hypercholesterolemia in 1985 and a continuing diagnosis of hyperlipidemia in and after July 1999, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hyperlipidemia or hypercholesterolemia is not warranted.

Turning next to the Veteran's claim for service connection for hypertension, the Board finds that there are current diagnoses of hypertension, and that this condition clearly constitutes a disability for which VA benefits can be awarded.

However, given the fact that elevated readings were not demonstrated until many years after service and the Veteran does not contend that he has experienced continuing symptoms of this disorder since service, there must also be competent evidence linking this disorder to service, or to a period of one year following service.  

In this regard, the Board has considered whether the Veteran is competent to link his 1985 initial symptoms of high cholesterol with service and then, in turn, link those symptoms to the development of hypertension beginning in 2000 or 2001.  However, while the Board appreciates the sincerity of his belief in this claimed causal connection, such a link is beyond the ability of a lay person to make.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Simply put, while he is competent to state that he has experienced symptoms such as dizziness since service, he is not competent to diagnose such symptoms as either hyperlipidemia and/or hypertension at an earlier point in time, or to link his symptoms of high cholesterol to his subsequent diagnosis of hypertension.  

A reasonable doubt does not exist regarding the Veteran's claim.  There is not an approximate balance of evidence.  There is evidence not favorable to the claim that is of more probative value than the favorable evidence, and it is not error for the Board to favor certain evidence.  The weight to be accorded the medical evidence must be determined by the quality of it and not by quantity.  For the reasons stated, the Board finds that hypertension was not manifested in service or for many years thereafter, and is not related to any in-service disease or injury.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), which represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify various disabilities.  38 C.F.R., Part 4.

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as here, service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

The Veteran's chronic pharyngitis, tonsillectomy is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under this code, symptoms productive of hoarseness, with inflammation of cords or mucous membrane, are rated as 10 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516.  A 30 percent disability evaluation is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2010).

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

VA examination in April 2007 revealed that the Veteran had a history of a tonsillectomy in 1969, and current complaints included dry throat.  At this time, the examiner noted that the Veteran was status post tonsillectomy with excellent results.  

VA examination in September 2010 revealed that the Veteran reported recurrent sore throat and much throat phlegm in the morning.  He denied any hoarseness.  Physical examination revealed no vocal cord nodes, polyps, or edema.  The examiner indicated that except for the Veteran's post tonsillectomy status, excellent results, sinus, larynx and pharynx examination was completely normal.  

While the record reveals complaints of recurrent sore throat and increased phlegm in the morning, there has been no evidence of hoarseness, inflammation or thickening of the cords or mucous membrane, polyps, submucous infiltration, or pre-malignant change.  In fact, the April 2007 and September 2010 VA examiner provided the opinion that the Veteran had obtained excellent results from his tonsillectomy in 1969 and that pharynx examination was completely normal.  Accordingly, the Board finds that the Veteran's service-connected chronic pharyngitis, tonsillectomy does not warrant the assignment of a compensable rating.  See 38 C.F.R. § 4.31.

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has complained of recurrent sore throat and increased phlegm.  However, the VA examiner provided the opinion that the Veteran had obtained excellent results from his tonsillectomy in 1969 and that pharynx examination was completely normal.  Thus, the Veteran's impairment is contemplated by the applicable rating criteria.  Referral for consideration of an extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable rating for chronic pharyngitis, tonsillectomy is denied.


REMAND

As for the remaining claim for service connection for allergic rhinitis, claimed as sinusitis, while the Board appreciates the fact that the September 2010 VA examiner apparently did not get to the question of the etiology of this disorder based on the fact that he did not find any current evidence of disability, it is also apparent that he did not consider the fact that he previously diagnosed mild allergic rhinitis at the time of his previous VA examination in April 2007, and that a private medical record that served as the Veteran's claim to reopen noted a diagnosis of chronic sinusitis.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Therefore, since current evidence of disability was demonstrated by medical evidence of disability during the pendency of the claim, the Board finds that it has no alternative but to remand this issue so that an examiner may address the issue of whether mild rhinitis and/or sinusitis is related to the Veteran's period of active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrangements should be made to obtain additional VA treatment records for the Veteran, dated since September 2010. 

2.  Thereafter, schedule the Veteran for another appropriate VA ear, nose, and throat examination.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated studies should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis and/or sinusitis had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's allergic rhinitis and/or sinusitis was either (a) caused by, or (b) aggravated by his service-connected chronic pharyngitis, tonsillectomy.  

A complete rationale must be provided for all opinions and conclusions reached.  

3.  Read the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


